Citation Nr: 1743154	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to March 2000, including in the southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of service connection for obstructive sleep apnea.  Although he did not disagree with this rating decision, the Veteran submitted additional relevant evidence or argument within 1 year of this rating decision which rendered it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  The RO then readjudicated the Veteran's service connection claim for obstructive sleep apnea in a July 2013 rating decision.  The Veteran disagreed with this decision in August 2013.  He perfected a timely appeal in November 2013.  A videoconference Board hearing was held in April 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that this issue should be characterized as stated on the title page.

The Veteran appointed his attorney to represent him before VA by filing a properly executed power of attorney with VA in August 2015.

In a November 2015 rating decision, the RO denied, in pertinent part, the Veteran's service connection claims for a gastrointestinal disability and for GERD.  This decision was issued to the Veteran and his attorney in December 2015.  The Veteran disagreed with this decision in September 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a gastrointestinal disability and for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran testified credibly before the Board that he initially experienced symptoms attributable to obstructive sleep apnea during active service.

2.  The record evidence indicates that the Veteran's current obstructive sleep apnea is related to active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, and especially in light of the decision below granting service connection for obstructive sleep apnea, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for obstructive sleep apnea.  The Veteran contends that he incurred obstructive sleep apnea during active service and experienced continuous disability due to obstructive sleep apnea since his service separation.  The Board agrees, finding that the record evidence shows an etiological link between the Veteran's current obstructive sleep apnea and active service.  A review of the Veteran's service treatment records shows no complaints of or treatment for obstructive sleep apnea at any time during active service, including before and after he was deployed to the southwest Asia Theater of operations during the Persian Gulf War.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence shows that the Veteran experiences current disability due to obstructive sleep apnea which is related to active service.  The Board notes initially that, following his service separation in March 2000, the Veteran had a private sleep study (polysomnogram) in July 2000, approximately 4 months later, and was diagnosed as having obstructive sleep apnea.  His post-service private treatment records also show ongoing complaints of and treatment for obstructive sleep apnea.  He was given a continuous positive airway pressure (CPAP) machine to use while sleeping.  

In an October 2012 letter, C. H. P., M.D., stated that he had reviewed the Veteran's service treatment records and current medical records.  Dr. C. H. P. opined that the Veteran's obstructive sleep apnea "probably started during his military career."  The rationale for this opinion was a review of the Veteran's medical history.  The Board notes that current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court also has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Accordingly, even if the October 2012 opinion is viewed in the light most favorable to the Veteran, it does not establish service connection for obstructive sleep apnea.

The Veteran testified credibly before the Board in April 2017 that he first was told that he snored during his sleep by a girlfriend, his family members, and fellow soldiers while on active service.  See Board hearing transcript dated April 14, 2017, at pp. 6-7.  He also testified credibly that he experienced significant daytime sleepiness and fatigue and often woke up gasping for breath while on active service.  Id., at pp. 10-11.

In an April 2017 letter, Dr. C. H. P. opined that it was at least as likely as not that the Veteran's obstructive sleep apnea was related to active service.  The rationale for this opinion was that the Veteran had been diagnosed as having obstructive sleep apnea "about four months after his discharge" from active service "and he was experiencing symptoms of sleep apnea in service (severe snoring, daytime fatigue, waking up gasping for air)."  The rationale also was that the Veteran experienced additional weight gain and obesity after a back injury and was unable to exercise due to this injury.  "Obesity is a common agitator or cause of sleep apnea."

The Veteran has asserted that he incurred obstructive sleep apnea during active service.  The record evidence (Board hearing testimony and Dr. C. H. P.'s April 2017 opinion) supports the Veteran's assertions regarding an etiological link between his current obstructive sleep apnea and active service.  He testified credibly before the Board in April 2017 that he initially experienced symptoms of obstructive sleep apnea, including significant daytime sleepiness, fatigue, and waking up gasping for breath, while on active service.  Dr. C. H. P. opined in April 2017 that it was at least as likely as not that the Veteran's obstructive sleep apnea was related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea is warranted.

 
ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

As noted in the Introduction, after the RO denied the Veteran's service connection claims for a gastrointestinal disability and for GERD in a rating decision issued in December 2015, the Veteran disagreed with the denial of these claims in September 2016.  To date, however, the RO has not yet issued a Statement of the Case (SOC) to the Veteran or his attorney on these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO should issue an SOC to the Veteran and his attorney on the issues of entitlement to service connection for a gastrointestinal disability and for GERD.

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to service connection for gastrointestinal disability and entitlement to service connection for gastroesophageal reflux disease (GERD).  A copy of any SOC should be included in the claims file.  These claims should be returned to the Board only if the Veteran perfects a timely appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


